PER CURIAM.
Whereas, the judgment of this court was entered on June 9, 1964 (165 So. *8672d 817) reversing the summary judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 3, 1965 (172 So.2d 444) and mandate dated March 19, 1965, now lodged in this court, quashed this court’s judgment of reversal with directions that the summary judgment of the circuit court be reinstated;
Therefore, It is Ordered that the mandate of this court issued in this cause on July 20, 1964, is withdrawn, the opinion and judgment of this court filed June 9, 1964 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said summary judgment of the circuit court appealed from in this cause is reinstated and affirmed; costs allowed shall be taxed in the circuit court (Rule 3.-16, subd. b, Florida Appellate Rules, 31 F.S.A.).